EXHIBIT EMPLOYMENT AGREEMENT THIS AGREEMENT is dated as of March 7, 2008, between Belvedere SoCal ("SoCal"), Professional Business Bank, Spectrum Bank (each a "Bank," together, the "Banks," and the Banks together with SoCal, the "Company") and Norman 0. Broyer ("Executive") for the purposes set forth in this agreement (the "Agreement"). WHEREAS, SoCal is a California corporation and bank holding company registered under the Bank Holding Company Act of 1956, as amended, subject to the supervision and regulation of the Board of Governors of the Federal Reserve System ("FRB"); WHEREAS, SoCal is the parent holding company of the Banks, which are California chartered banking corporations and wholly-owned subsidiaries of SoCal, subject to the supervision and regulation of the California Department of Financial Institutions ("DFI") and Federal Deposit Insurance Corporation ("FDIC"); WHEREAS, it is the intention of the parties to enter into an employment agreement for the purposes of securing Executive's services as the President and Chief Risk Officer of the Banks, and as the Chief Credit Officer of Professional Business Bank. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, SoCal, the Banks and Executive agree as follows: 1.TERM. Subject to the provisions for earlier termination hereinafter provided, Executive's employment hereunder shall be for a term (the "Term") commencing upon the date of this Agreement (the "Effective Date") and ending on the third anniversary of the Effective Date. 2.POSITION, DUTIES AND RESPONSIBILITIES. During the Term, the Banks will employ Executive, and Executive agrees to be employed by the Banks, as each Bank's President and Chief Risk Officer, and will also serve as the Chief Credit Officer of Professional Business Bank. In such capacity, Executive will have such duties and responsibilities as are normally associated with this position and will report to the Banks' Chief Executive Officer (currently, William Baribault), or such individual's designee. During the Term, Executive shall devote his entire business time, attention and energies to the business and affairs of the Banks, to the performance of Executive's duties under this Agreement and to the promotion of the Banks' interests. Notwithstanding the foregoing, subject to Section 11 below, nothing in this Agreement shall be construed to limit Executive's ability to provide services to or participate in non-profit, charitable or civic organizations or to manage personal investments, including personal investment vehicles, to the extent that such activities do not materially interfere with Executive's performance of his duties hereunder.
